Judgment reversed on the law and a new trial granted, with costs to the appellant to abide the event on the ground that the answer admitted the service by the plaintiff on the defendant and the retention by the defendant of proofs of death except as to policy No. 91347287, and at least as to two policies a prima facie case was *652made out; and on the further ground that assuming there was an issue as to the filing with the defendant of due proofs of death the offer of the documents by the plaintiff’s counsel in the form used was intended to present evidence of compliance with the terms of the policies in respect to the filing with the company of proofs of death and also to give notice to the defendant that the plaintiff would at the proper time offer proof in conflict with some of the statements contained in the documentary proof offered. Interpreting the offer thus, the document should have been received in evidence. (See Rudolph v. John Hancock Mutual Life Ins. Co., 251 N. Y. 208.) All concur, Sears, P. J., on the second ground stated only, except Edgcomb, J., who dissents and votes for affirmance. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.